Citation Nr: 1740938	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  16-47 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for any acquired psychiatric disorder, to include Posttraumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 











INTRODUCTION

The Veteran served on active duty with the Philippine Guerilla and Combination Service from April 1945 to October 1945.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized the psychiatric claim as reflected on the title page.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claimed that he has a psychiatric disorder related to service.  He asserted that he developed posttraumatic stress disorder (PTSD) as a result of his conceded in-service stressors during World War II.  

The Veteran was afforded a VA examination in November 2015.  The examiner found that the Veteran did not meet the diagnostic criteria for a PTSD diagnosis under DSM-5.  However, the examiner diagnosed reaction to severe stress (subthreshold PTSD).  His symptoms included depressed mood, mild memory loss, difficulty understanding complex commands, difficulty adapting to stressful circumstances, and neglect of personal appearance and hygiene.  The examiner stated that his diagnosis was subthreshold PTSD and that his symptoms were attributable to the combat stressor.  The examiner noted that additional information about the Veteran was gathered from his son.  

The Veteran underwent another VA examination in March 2017.  The examiner found that the Veteran did not meet the diagnostic criteria for any disorder under DSM-5.  In the diagnosis section, the examiner listed a diagnosis of "[p]erson with a feared complaint for which no diagnosis was made."  The examiner noted that the Veteran was accompanied by his son.  The Veteran spoke in Tagalog and Pangasinan, which was interpreted by his son.  

In an April 2017 statement, the Veteran reported that his son misrepresented the Veteran's psychiatric symptoms to the examiner.  He explained that his son did not tell the truth about his symptoms out of fear that the Veteran would hear the negative comments.  The Veteran also stated that his family complained about his attitude and that he tried to kill his neighbor last year.

As noted above, there appears to be conflicting medical evidence as to whether the Veteran was diagnosed with a psychiatric disorder during the pendency of this appeal.  While the November 2015 VA examiner diagnosed subthreshold PTSD, the March 2017 VA examiner found that the Veteran did not have a mental health diagnosis.  Furthermore, the Veteran indicated that his son provided an inaccurate report of his psychiatric symptoms.  Accordingly, the Board finds that a remand is required to determine whether the Veteran has a psychiatric disorder and if it is related to service.  




	(CONTINUED ON NEXT PAGE)

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination by an examiner with sufficient expertise, to determine the nature and etiology of any acquired psychiatric disorder present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

Following the examination and a review of the relevant records and lay statements, the examiner should identify all acquired psychiatric disorders present during the period of the claim.  The examiner should confirm or rule out a diagnosis of PTSD and to consider the November 2015 VA examination showing a diagnosis of reaction to severe stress (subthreshold PTSD).  

With respect to each acquired psychiatric disorder present during the period of the claim, the examiner must state whether it is at least as likely as not (50 percent probability or greater) that each disorder was incurred in, was caused by, or is otherwise etiologically related to the Veteran's military service.

If the examiner is unable to provide any required opinions, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question presented.

3.  The RO or the AMC should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran a supplemental statement of the case and afford him the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




